Citation Nr: 0412067	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
viscerotropic leishmaniasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than eight years, 
including the period from April 1986 to February 1990.

By rating action dated in March 2000, the Regional Office 
(RO) proposed that the 100 percent evaluation in effect for 
viscerotropic leishmaniasis be reduced to 20 percent.  The 
veteran was provided with notice of this proposal in a letter 
dated March 27, 2000.  In a rating decision dated in October 
2000, the RO reduced the 100 percent evaluation to 20 
percent, effective January 1, 2001.  The Board notes that a 
March 2002 rating action increased the evaluation assigned 
for the veteran's sole service-connected disability to 40 
percent, effective January 1, 2001.  When this case was 
previously before the Board of Veterans' Appeals (Board) in 
May 2003, it was remanded in order to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)).  The case is again 
before the Board for appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is require on 
your part.


REMAND

The VCAA became law on November 9, 2000.  This law redefined 
the obligations of the VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The Board acknowledges 
that the RO sent the veteran a letter in June 2003 in an 
attempt to comply with the Board's instructions in its May 
2003 remand.  However, the RO advised the veteran that in 
order to establish entitlement to the benefit he wanted, the 
evidence had to show that his service-connected condition 
"ha[d] gotten worse."  It is significant to point out that 
the issue in this case is whether the reduction of a 100 
percent evaluation was proper.  The Board also notes that the 
statement of the case issued in March 2002 provided the 
pertinent regulation concerning VA development, but this is 
not sufficient to comply with the requirements of the law.  
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be informed of the 
provisions of 38 C.F.R. §§ 3.343, 3.344 
(2003).



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



